DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Mar 2021 and 25 Mar 20201 for application number 15/689,106. The Office hereby acknowledges receipt of the following and placed of record in file: Claims and Applicant Arguments/Remarks.
Claims 1-4, 6, and 8-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. [hereinafter as Zimmerman] (US 2015/0286997 A1) in view of Girish (US 2016/0005030 A1).
In reference to claim 1, Zimmerman teaches a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
providing first programming code that can be used as part of a webpage that is hosted by a remote server [para 0037 discloses various servers], the first programming code executable by a user device when accessing the webpage to cause the user device to send one or more API calls to the system [para 0005 discloses web applications as webpages; para 0074 discloses using iframes as part of the code of a web page; para 0110 discloses an API request];
receiving the one or more API calls from the user device; in response to receiving the one or more API calls, sending second programming code to the user device that enables a first iframe containing a first customized checkout button to be generated in response to being executed by the user device, the first iframe and the first customized checkout button being hosted and controlled by the system and being displayed as part of the webpage [Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, and the use of APIs to facilitate a user checkout], wherein one of a plurality of checkout processes is associated with a particular payment method and is selected based on user device information, wherein the particular payment method is identifiable by the first customized checkout button [paras 0109-0110, 0125 discloses using, for example, location of a user’s device in determining payment methods, as well as other user information; the payment methods are expressed as GUI elements; Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes to facilitate a purchase, e.g. checkout processes; the system is programmed to initiate functionality upon selection of interface elements; Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, and the use of APIs to facilitate a user checkout; Figs. 5-7 discloses a plurality of different user interface screens, e.g. checkout processes, based on various factors; GUI elements are chosen for display based on the particular interface screens navigated, e.g. based on the flows];
 and wherein a use of the particular payment method for a purchase and a customization for the first customized checkout button is determined prior to receiving a user input at the user device [paras ;
receiving the user input at the user device via the first iframe; the user input including an actuation of the first customized checkout button to initiate the one of the plurality of checkout processes using the particular payment method [para 0110 discloses selecting the button in order to initiate the checkout]; and in response to receiving the user input, communicating one or more commands to the user device via the first iframe to cause the user device to generate a second iframe, the second iframe being hosted by the system [Fig. 5C, para 0115 discloses the display of an iframe upon selection of a previously displayed iframe].
However, Zimmerman does not explicitly teach wherein the first customized checkout button is personalized based on user-identifying information; receiving an account balance for a user account associated with the user device from a payment provider server; an iframe customized based on the account balance for the user account.
Girish teaches wherein the first customized checkout button is personalized based on user-identifying information [para 0013 discloses that checkout buttons may be customized to provide information to a user, the information based on user profile information, for example]; receiving an account balance for a user account associated with the user device from a payment provider server; an iframe customized based on the account balance for the user account [para 0023 discloses including an account balance on the checkout button; para 00068 discloses data from a provider].
It would have been obvious to one of ordinary skill in art, having the teachings of Zimmerman and Girish before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a checkout button may be customized based on user information to provide less confusion for a user in determining which accounts to use [Girish, para 0004].

In reference to claim 2, Zimmerman and Girish teach the invention of claim 1 above.
Zimmerman further teaches The system of claim 1, wherein the operations further comprise receiving the user device information from the user device and in response to receiving the user device information [paras 0109-0110, 0125 discloses using, for example, location of a user’s device in determining payment methods, as well as other user information], generating the first customized checkout button in the first iframe [Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, the elements of the iframe selectable].

In reference to claim 3, Zimmerman and Girish teach the invention of claim 1 above.
Zimmerman further teaches The system of claim 1, wherein the first programming code further causes the user device to generate the second iframe in response to receiving the one or more commands, the one or more commands including commands for generation of the second iframe, from the system though the first iframe [Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes, e.g. first iframe, second iframe, etc.].

In reference to claim 4, Zimmerman and Girish teach the invention of claim 1 above.
Zimmerman further teaches The system of claim 1, wherein the first programming code further causes the user device to anticipate a command from the system to trigger the user device to generate the second iframe [Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes; the system is programmed to initiate functionality upon selection].

In reference to claim 6, Zimmerman and Girish teach the invention of claim 1 above.
Zimmerman further teaches the system of claim 1, wherein the operations further comprise a second customized checkout button, and wherein the second customized checkout button is selected from a plurality of actuatable elements, the selection depending on the user device information received from the user device [paras 0109-0110, 0125 discloses using, for example, location of a user’s device in determining payment methods, as well as other user information; Fig. 5C, para 0115 discloses the display of iframes along with a plurality of selectable elements upon selection of a previously displayed iframe].
Girish further teaches customized checkout button; populating the second iframe with user information [para 0013 discloses that checkout buttons may be customized to provide information to a user, the information based on user profile information, for example; para 0020 discloses that user photo may be displayed on the checkout button].

In reference to claim 8, Zimmerman teaches a method, comprising:
providing webpage source code configured for use as part of a webpage that is hosted by a remote server [para 0037 discloses various servers] and executable by a user device when accessing the webpage that enables the user device to send one or more API calls to a service provider system [para 0005 discloses web applications as webpages; para 0074 discloses using iframes as part of the code of a web page; para 0110 discloses an API request; paras 0006, 0036 disclose service providers];
receiving the one or more API calls from the user device; in response to receiving the one or more API calls, sending programming code to the user device that enables a parent iframe containing a customized checkout button to be generated in response to being executed by the user device, the parent iframe and the customized checkout button being hosted and controlled by the service provider system and being displayed as part of the webpage [Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, and the use of APIs to facilitate a user checkout; paras 0006, 0036 disclose service providers], wherein one of a plurality of checkout processes is associated with a particular payment method and is selected based on user device information, wherein the particular payment method is identifiable by the customized checkout button [paras 0109-0110, 0125 discloses using, for example, location of a user’s device in determining payment methods, as well as other user information; the payment methods are expressed as GUI elements; Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes to facilitate a purchase, e.g. different checkout processes; the system is programmed to initiate functionality upon selection of interface elements; Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, and the use of APIs to facilitate a user checkout; Figs. 5-7 discloses a plurality of different user interface screens, e.g. checkout processes, based on various factors; GUI elements are chosen, e.g. customized, for display based on the particular interface screens navigated, e.g. based on the checkout processes], and wherein a customization for the customized checkout button is determined prior to receiving a user input at the user device through the parent iframe [paras 0109-0110, 0125 discloses using, for example, location of a user’s device in determining payment methods, as well as other user information; Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510; this is displayed before a user selects the button];
receiving the user input at the user device through the parent iframe, the user input including a selection of the customized checkout button to initiate the one of the plurality of checkout processes using the particular payment method [para 0110 discloses selecting the button in order to initiate the checkout]; and in response to receiving the user input, communicating one or more commands to the user device through the parent iframe that enables the user device to generate a child iframe, the child iframe being hosted by the service provider system [Fig. 5C, para 0115 discloses the display of an iframe upon selection of a previously displayed iframe; paras 0006, 0036 disclose service providers].
However, Zimmerman does not explicitly teach receiving an account balance for a user account associated with the user device from a payment provider server; wherein the customized checkout button is personalized to include at least one of a user image, a user name for the user account, or the account balance for the user account; based on the account balance for the user account.
Girish teaches receiving an account balance for a user account associated with the user device from a payment provider server [para 0023 discloses including an account balance on the checkout button; para 00068 discloses data from a provider]; wherein the customized checkout button is personalized to include at least one of a user image, a user name for the user account, or the account balance for the user account account [para 0013 discloses that checkout buttons may be customized to provide information to a user, the information based on user profile information, for example; para 0026 discloses a user’s name on the checkout button; para 0020 discloses that user photo may be displayed on the checkout button]; based on the account balance for the user account [para 0023 discloses including an account balance on the checkout button].
It would have been obvious to one of ordinary skill in art, having the teachings of Zimmerman and Girish before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Zimmerman to include the functionality as taught by Girish in order to obtain a system in which a checkout button may be customized based on user information. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a checkout button may be customized based on user information to provide less confusion for a user in determining which accounts to use [Girish, para 0004].

In reference to claim 9, Zimmerman and Girish teach the invention of claim 8 above.
Zimmerman further teaches The method of claim 8, wherein the parent iframe is generated as part of a plurality of generated iframes [Figs. 5A-5B, para 0109—0110 disclose the display of iframes, e.g. “Pay with Facebook” 510, “Buy A Japanese Stamp” 532, and the use of APIs to facilitate a user checkout].

In reference to claim 10, Zimmerman and Girish teach the invention of claim 8 above.
Zimmerman teaches The method of claim 8, further comprising receiving the user device information; determining one or more services associated with a user based at least in part on the user device information; in response to determining the one or more services associated with the user, determining a button associated with the one or more services; and causing the user device to display the button [para, 0060,  0125 discloses using, for example, location of a user’s device in determining payment methods; Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes with selectable items upon selection of iframes to facilitate a purchase].

In reference to claim 11, Zimmerman and Girish teach the invention of claim 8 above.
Zimmerman further teaches the method of claim 8, wherein the user device information includes information about an application installed on the user device [para 0051 discloses the commerce application as a native application].

In reference to claim 12, Zimmerman and Girish teach the invention of claim 10 above.
Zimmerman further teaches The method of claim 10, wherein the button is displayed on the user device through the child iframe, and wherein the user input is received in response to receiving an indication of an actuation of the button [Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of 

In reference to claim 13, Zimmerman and Girish teach the invention of claim 8 above.
Zimmerman further teaches The method of claim 8, further comprising providing the one of the checkout processes through the child iframe [Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes to facilitate a purchase; the system is programmed to initiate functionality upon selection of interface elements].

In reference to claim 14, Zimmerman and Girish teach the invention of claim 8 above.
Zimmerman further teaches the method of claim 8, further comprising commandeering a user experience with the webpage through the child iframe [Figs. 5A-5C, paras 0109—0110, 0115 disclose the display of iframes upon selection of iframes to facilitate a purchase; the system is programmed to initiate functionality upon selection of interface elements].

In reference to claim 15, claim 15 is rejected by the same rationale as that of claims 1 and 8.

In reference to claim 16, Zimmerman and Girish teach the invention of claim 15 above.
Zimmerman further teaches the non-transitory machine-readable medium of claim 15, wherein the second iframe commandeers a portion of a viewport of a browser window [para 0087 discloses a checkout screen which overlays an interface for the commerce application; paras 0049, 0114, 0156, 0161 disclose display on a web browser].

In reference to claim 19, Zimmerman and Girish teach the invention of claim 15 above.
the second iframe [Fig. 5C, para 0115 discloses the display of an iframe upon selection of a previously displayed iframe]
Girish further teaches the second iframe is customized based on information associated with the user account [para 0013 discloses that checkout buttons may be customized to provide information to a user, the information based on user profile information, for example].

In reference to claim 21, Zimmerman and Girish teach the invention of claim 1 above.
Girish further teaches The system of claim 1, wherein the first customized checkout button is further personalized based on a price of an object being purchased [para 0026 discloses a checkout button including a price].

In reference to claim 22, Zimmerman and Girish teach the invention of claim 1 above.
Girish further teaches The system of claim 1, wherein the user-identifying information includes a user image, a user name [para 0013 discloses that checkout buttons may be customized to provide information to a user, the information based on user profile information, for example; para 0026 discloses a user’s name on the checkout button; para 0020 discloses that user photo may be displayed on the checkout button], and the account balance for the user account [para 0023 discloses including an account balance on the checkout button].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Girish further in view of Sirpal (US 2016/0378321 A1).
In reference to claim 17, Zimmerman and Girish teach the invention of claim 15 above.
Zimmerman further teaches the second iframe and the webpage as expressed above.
 prevents actuation of actuatable elements of another interface.
Sirpal teaches an interface prevents actuation of actuatable elements of another interface [para 0010 discloses that an application in an overlay disables and application underneath the overlay].
It would have been obvious to one of ordinary skill in art, having the teachings of Zimmerman, Girish, and Sirpal before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Zimmerman and Girish to include the functionality as taught by Sirpal in order to obtain a system in which actuation of elements may be prevented. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which actuation of elements may be prevented to improve the process of device operation [Sirpal, para 0004].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Girish further in view of Bloem et al. [hereinafter as Bloem] (US 2015/0339276 A1).
In reference to claim 18, Zimmerman and Girish teach the invention of claim 15 above.
Zimmerman further teaches the second iframe and the webpage as expressed above.
Girhs further teaches the use of colors [paras 0020, 0022, 0025, 0033 disclose the use of colors to indicate a checkout button]
However, Zimmerman and Girish do not explicitly teach that an interface changes a color of an interface area through an overlay.
Bloem teaches that an interface changes a color of an interface area through an overlay [para 0148 discloses an overlay screen is displayed over a greyed out background].
It would have been obvious to one of ordinary skill in art, having the teachings of Zimmerman, Girish, and Bloem before him before the effective filing date of the claimed invention, to modify the 
One of ordinary skill in the art wanted to be motivated to obtain a system in which an overlay may change a color of an interface area to increase user-friendliness [Bloem, para 0002].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Girish further in view of Rosner (US 8,381,131 B1).
In reference to claim 20, Zimmerman and Girish teach the invention of claim 1 above.
Zimmerman and Girish teach the first customized checkout button is further personalized, as expressed above.
However, Zimmerman and Girish do not explicitly teach that the personalization is based on a time since a user of the user device last used the particular payment method.
Rosner further teaches that the personalization is based on a time since a user of the user device last used the particular payment method [Fig. 4, 402A, col. 6, lines 4-15 teach payment information of the credit card that was used last time].
It would have been obvious to one of ordinary skill in art, having the teachings of Zimmerman, Girish, and Rosner before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Zimmerman and Girish to include the functionality as taught by Rosner in order to obtain a system in which a checkout button may be personalized based on a time since a user has used a particular payment method. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a checkout button may be personalized based on a time since a user has used a particular payment method to make it easier and more pleasing for users to locate a required task [Rosner, col. 1, lines 40-41].

Response to Arguments
Regarding arguments directed towards Zimmerman, Examiner respectfully disagrees. Zimmerman, paragraph 0109, Fig. 5A, clearly discloses that, for example, a user’s personal information, such as geographic location, may be used to determine a payment method, the payment method indicated in the checkout button 510. Therefore, a payment method may be determined prior to any input or any input indicating a checkout process, expressed in the amended limitation, “wherein a use of the particular payment method for a purchase and a customization for the first customized checkout button is determined prior to receiving a user input at the user device.”
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment. See the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Purves (US-20170213200-A1) discloses a checkout button including an image [para 0022].
	Moore et al. (US-20150350463-A1) discloses a checkout button including an image [para 0039].
	Linh et al. (US-20140089135-A1) discloses a customized product page with a checkout button [para 0071].
Montesano et al. (US-20150371326-A1) discloses an interface with various account information, including a name and balance [Fig. 6].

Lee et al. (US-20140012749-A1) discloses an interface object with various user information, including a balance and a user image [Fig. 1, para 0029].
Lee et al. (US-20130339233-A1) discloses an interface object with various user information, including a balance and a user image [Fig. 1, para 0025].
Purves et al. (US-20150154588-A1) discloses a checkout button including various user information [para 0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ANDREW CHUNG/Examiner, Art Unit 2173        
                                                                                                                                                                                                
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173